UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


PATRICK VAILES,                          
                  Plaintiff-Appellant,
                  v.
                                                 No. 01-2347
PRINCE GEORGE’S COUNTY,
MARYLAND,
               Defendant-Appellee.
                                         
PATRICK VAILES,                          
                   Plaintiff-Appellee,
                  v.
                                                 No. 01-2394
PRINCE GEORGE’S COUNTY,
MARYLAND,
              Defendant-Appellant.
                                         
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
                Peter J. Messitte, District Judge.
                       (CA-00-1695-PJM)

                       Submitted: June 11, 2002

                        Decided: July 2, 2002

      Before WIDENER, MOTZ, and KING, Circuit Judges.



No. 01-2347 affirmed and No. 01-2394 dismissed by unpublished per
curiam opinion.
2                 VAILES v. PRINCE GEORGE’S COUNTY
                             COUNSEL

Philip B. Zipin, Stephani L. Hillman, ZIPIN, MELEHY & DRIS-
COLL, L.L.C., Silver Spring, Maryland, for Appellant. Sean D. Wal-
lace, County Attorney, Laura J. Gwinn, COUNTY ATTORNEY’S
OFFICE, Upper Marlboro, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Patrick Vailes appeals the district court’s order granting summary
judgment in favor of Prince George’s County in this employment dis-
crimination action brought under the Americans with Disabilities Act
(ADA). 42 U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 2001), and
Rehabilitation Act of 1973. 29 U.S.C.A. § 701 (West 1999 & Supp.
2001). Vailes claims Prince George’s County wrongfully terminated
him in August of 1998 from his position as a substance abuse coun-
selor for failing to accommodate his disability, a paralyzed vocal
cord. Vailes claims he suffers from unpredictable coughing spasms
that impact his breathing, speaking, eating, drinking and swallowing.
Prince George’s County filed a cross-appeal challenging the district
court’s decision on reconsideration to dismiss Vailes’ Prince George’s
County Human Relations Commission Act (PGCHRA) discrimination
claim without prejudice, declining to exercise supplemental jurisdic-
tion over the claim. During the pendency of this appeal, however, the
County informed this Court that the state court granted summary
judgment to the County on the state claim. Accordingly, we dismiss
the County’s cross-appeal as moot.

  This Court reviews the grant of summary judgment de novo. See
Henson v. Liggett Group, 61 F.3d 270, 274 (4th Cir. 1995). On
appeal, Vailes contends that the district court erred in concluding that
                  VAILES v. PRINCE GEORGE’S COUNTY                      3
his condition did not fall within the definition of disability under the
ADA. Vailes correctly contends that the district court focused on
whether he was disabled based on his ability to drive to work, and did
not make specific findings regarding whether he was disabled based
on substantial limitations to his ability to swallow, eat, drink, breathe,
and speak. We find no harmful error, however, as the evidence of
record is insufficient to create a genuine issue of material fact as to
these claims.

   The statute defines disability, in pertinent part, as "a physical or
mental impairment that substantially limits one or more of the major
life activities of such individual." 42 U.S.C. § 12102(2)(A) (1994). In
evaluating whether an individual has a disability on summary judg-
ment, the court must look to see whether the individual produced
enough evidence from which a reasonable factfinder could conclude
that the nature and severity of his impairment significantly affected
his ability to perform major life activities as compared to an average
member of the general population. Kelly v. Drexel Univ., 94 F.3d 102,
105-06 (3d Cir. 1996).

   Eating is a major life activity. Lawson v. CSX Transp. Inc., 245
F.3d 916, 923 (7th Cir. 2001) (finding insulin-dependent diabetic sub-
stantially impaired in the major life activity of eating). We will
assume, arguendo, that drinking and swallowing are similarly major
life activities.

   By his own account, Vailes is able to eat and drink a wide range
of foods and liquids throughout the day, albeit experiencing some
occasional discomfort due to intermittent coughing attacks and a gag-
ging sensation. Additionally, the medical evidence of record reflects
that Vailes’ weight remained stable after the onset of his impairment,
and Dr. Kenner, Vailes’ treating physician, acknowledged that this
indicated Vailes experienced no difficulty eating or swallowing.
Vailes provided no medical evidence supporting his claimed impair-
ment. In fact, the physicians of record testified in their depositions
that Vailes did not complain of problems with eating, drinking, and
swallowing. Accordingly, Vailes cannot show that these activities are
significantly limited compared to the average person.

   Vailes alleges his sporadic coughing fits impair his major life activ-
ity of breathing. 29 C.F.R. § 1630.2(i) (1997). He contends that he
4                 VAILES v. PRINCE GEORGE’S COUNTY
experiences pain when he coughs, and could potentially stop breath-
ing during a coughing attack. We note that Vailes failed to assert that
he was limited in his breathing when he responded to the County’s
interrogatories, requesting that he "state in detail every life activity
limited by [his] impairment/condition and the nature and duration of
this limitation." Moreover, Dr. Robert Baumgartner confirmed during
deposition testimony that he did not have any evidence that Vailes
was in danger of stopping breathing during a coughing attack. Baum-
gartner testified that he had no evidence that Vailes had actually expe-
rienced laryngospasm (where the larynx contracts and the patient
could theoretically stop breathing as a result of irritation). No physi-
cian provided any opinion to the contrary. Vailes has not demon-
strated enough facts regarding the impairment of the major life
activity of breathing to satisfy his burden on summary judgment.

   The record likewise contains no evidence upon which a reasonable
jury could find that Vailes is substantially limited in his ability to
speak. Vailes’ treating physician stated that Vailes had "a good voice
with clarity." While there is evidence that Vailes experiences voice
fatigue after prolonged use, this is not uncommon for the average per-
son.

   Finally, we note Vailes’ contention that as an alternative basis for
disability, he had a "record of impairment." As this contention is
asserted initially on appeal, we decline to consider it. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993).

   Therefore, we affirm the district court’s order granting summary
judgment in favor of Prince George’s County. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                           No. 01-2347 - AFFIRMED

                                           No. 01-2394 - DISMISSED